Exhibit 10.1
 


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement, dated August 30, 2010, is
between Glowpoint, Inc., a Delaware corporation (the “Company”), and Joseph
Laezza ("Employee").
 
WHEREAS, the Employee was hired by the Company on March 11, 2004 and became the
Company’s sole Chief Executive Officer on July 12, 2010; and
 
WHEREAS, the Company wishes to continue to employ Employee, and Employee wishes
to continue to work for Company.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.  
POSITION AND RESPONSIBILITIES.

 
1.1 Position.  Employee is employed by the Company to render services to the
Company in the position of President and Chief Executive Officer until
December 31, 2012. Employee shall perform such duties and responsibilities as
are normally related to such position in accordance with the standards of the
industry and any additional duties consistent with his position now or hereafter
assigned to Employee by the Board of Directors of the Company.  Employee shall
abide by the rules, regulations and practices of the Company as adopted or
modified from time to time in the Company’s reasonable discretion.
 
1.2 Other Activities.  Employee shall devote his full business time, attention
and skill to perform any assigned duties, services and responsibilities,
consistent with the position of President and Chief Executive Officer, while
employed by the Company, for the furtherance of the Company's business, in a
diligent, loyal and conscientious manner.  Except upon the prior written consent
of the Board of Directors, Employee will not, during the term of this Agreement:
(a) accept any other employment; or (b) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
interferes with Employee’s duties and responsibilities hereunder or creates a
conflict of interest with the Company.
 
1.3 No Conflict.  Employee represents and warrants that Employee’s execution of
this Agreement, Employee’s employment with the Company, and the performance of
Employee’s proposed duties under this Agreement will not violate any obligations
Employee may have to any other employer, person or entity, including any
obligations with respect to proprietary or confidential information of any other
person or entity.
 
2.  
COMPENSATION AND BENEFITS.

 
2.1 Base Salary.  In consideration of the services to be rendered under this
Agreement and so long as Employee remains employed by the Company, the Company
shall pay Employee a salary of at least $275,000.00 per year (as such may be
increased by the Company from time to time, the "Base Salary").  The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice.  Employee’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company.
 
2.2 Restricted Stock.  Employee expressly acknowledges and agrees that, except
as otherwise expressly provided in Section 3.3 of this Agreement or any
particular agreement governing the grant shares of restricted stock of the
Company (“Restricted Stock”), any and all shares of Restricted Stock owned by
Employee shall be forfeited and revert back to the Company (immediately and
without need for any notice) if and when the Employee’s employment with the
Company is terminated for any reason.  Other than as expressly provided herein,
the terms and conditions governing the shares of Restricted Stock shall be set
forth in the applicable Restricted Stock Award Agreement.

 
-1-

--------------------------------------------------------------------------------

 

 
2.3 Incentive Compensation. Employee and the Board of Directors will establish
mutually agreed upon appropriate goals and metrics applicable to Employee's
performance under this Agreement.  Such goals and metrics will be taken into
consideration by the Compensation Committee of the Board of Directors in
determining the amount, if any, of incentive compensation to be paid to Employee
each year.  Updated goals and metrics will be established no later than 60 days
after the start of each new calendar year.  Employee will be eligible to receive
incentive compensation in an amount up to forty percent (40%) of his Base Salary
annually.  The determination of the awarding of any incentive compensation to
Employee shall be at the sole discretion of the Compensation Committee.  The
Company shall pay the incentive compensation no later than March 15 following
the calendar year for which the Employee earned the incentive compensation.
 
2.4 Benefits.  Employee shall be eligible to participate in all benefits made
generally available by the Company to similarly-situated employees, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.
 
2.5 Expenses.  The Company shall reimburse Employee for reasonable travel and
other business expenses incurred by Employee in the performance of Employee’s
duties hereunder in accordance with the Company’s expense reimbursement
guidelines, as they may be amended in the Company's sole discretion.
 
2.6 Car Allowance.  The Company will reimburse Employee up to $600 per month for
the lease or use of a car to conduct Company business.  Reimbursement will be
made upon presentation of receipts according to the Company’s reimbursement
guidelines.
 
2.7 Vacation.  Employee will be entitled to accrue four (4) weeks of paid
vacation per year.  Such vacation may be carried over from year to year only as
permitted by the Company’s then-current employee handbook.
 
3.  
EMPLOYMENT AND SEVERANCE.

 
3.1 Employment.  Either the Company or Employee may terminate Employee’s
employment with the Company at any time, for any reason or no reason at all so
long as they comply with the terms of this Section 3.
 
3.2 Termination for Cause or Voluntary Resignation.  If Employee is terminated
for Cause (as defined below) or if Employee voluntarily resigns, Employee will
be entitled to his Base Salary and other benefits through the last day actually
worked.  Thereafter, all benefits, compensation and perquisites of employment
will cease.
 
3.3 Termination Without Cause, Resignation for Good Reason or Death.  If
(a) Employee is terminated without Cause (as defined below) or if Employee
resigns for Good Reason (as defined below) or dies, (b) there exists a
“separation from service” as defined under the Section 409A of the Internal
Revenue Code, (c) Employee executes the Company’s standard form of release and
waiver and (d) Employee is not in breach of any of the terms and conditions of
this Agreement, then Employee shall be entitled to the following benefits:
 
(a) Cash severance payments equal to twelve (12) months of his current Base
Salary, which severance shall be paid as salary continuation in accordance with
the Company’s regular payroll practices commencing with the payroll period
immediately following such separation from service;
 
(b) Notwithstanding the vesting provisions of any applicable equity grant
agreement to the contrary, one year of accelerated vesting for all issued and
outstanding shares of Restricted Stock held by Employee and for all unvested
options to purchase shares of Company common stock held by Employee (i.e., for
purposes of such vesting provisions, the Company shall deem the first
anniversary of the separation from service as Employee’s termination date); and
 
(c) If Employee timely elects COBRA coverage, the Company will pay for COBRA
coverage on Employee’s behalf (less the employee contribution portion, if any,
immediately prior to such separation from service) until the earlier to occur of
(i) the date Employee is entitled to receive substantially similar health
insurance coverage from another source and (ii) the first anniversary of the
separation from service.

 
-2-

--------------------------------------------------------------------------------

 

 
3.4 Definition of Cause.  For purposes of this Agreement, Cause shall mean, in
the judgment of the Company: (a) Employee willfully engages in any act or
omission which is in bad faith and to the detriment of the
Company;  (b) Employee exhibits unfitness for service, dishonesty, habitual
neglect, persistent and serious deficiencies in performance, or gross
incompetence, which conduct is not cured within fifteen (15) days after receipt
by Employee of written notice of the conduct; (c) Employee is convicted of a
crime; or (d) Employee refuses or fails to act on any reasonable and lawful
directive or order from the Board of Directors, which refusal is not cured
within fifteen (15) days after receipt by the Employee of written notice
thereof. Notice of any termination for Cause shall be given in writing to the
Employee, which notice shall set forth in reasonable detail all acts or omission
upon which the Company is relying for such termination prior to the effective
date of the termination.
 
3.5 Definition of Resignation for Good Reason.  For purposes of this Agreement,
resigning for “Good Reason” shall mean if Employee resigns because: (a) there
has been a diminution in his Base Salary; (b) he is required to be based in an
office that is more than 50 miles from the current location of the office; (c)
he is assigned duties that are materially inconsistent with his position as
President and Chief Executive Officer of the Company; or (d) there is a material
diminution of his status, office, title, responsibility, or reporting
requirements.
 
4.  
TERMINATION OBLIGATIONS.

 
4.1 Return of Property.  Employee agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Employee incident to Employee’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Employee’s
employment.
 
4.2 Cooperation.  Following any termination of employment, Employee shall
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees.  Employee shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Employee’s employment by the
Company.
 
5.  
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION.

 
5.1 Proprietary Information.  Employee hereby covenants, agrees and acknowledges
as follows:
 
(a) The Company is engaged in a continuous program of research, design,
development, production, marketing and servicing with respect to its business.
 
(b) Employee's employment hereunder creates a relationship of confidence and
trust between Employee and the Company with respect to certain information
pertaining to the business of the Company or pertaining to the business of any
customer of the Company which may be made known to the Employee by the Company
or by any customer of the Company or learned by the Employee during the period
of Employee's employment by the Company.
 
(c) The Company possesses and will continue to possess information that has been
created, discovered or developed by, or otherwise becomes known to it
(including, without limitation, information created, discovered or developed by,
or made known to,  Employee during the period of Employee's employment or
arising out of Employee's employment and which pertains to the Company’s actual
or contemplated business, products, intellectual property or processes) or in
which property rights have been or may be assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged and is treated by the Company as confidential.

 
-3-

--------------------------------------------------------------------------------

 

 
(d) Any and all inventions, products, discoveries, improvements, processes,
manufacturing, marketing and services, methods or techniques, formulae, designs,
styles, specifications, data bases, computer programs (whether in source code or
object code), know-how, strategies and data, whether or not patentable or
registrable under copyright or similar statutes, made, developed or created by
Employee (whether at the request or suggestion of the Company or otherwise,
whether alone or in conjunction with others, and whether during regular hours of
work or otherwise) during the period of Employee's employment by the Company
which pertains to the Company's actual or contemplated business, products,
intellectual property or processes (collectively hereinafter referred to as
“Developments”), shall be the sole property of the Company and will be promptly
and fully disclosed by Employee to the Board without any additional compensation
therefor, including, without limitation, all papers, drawings, models, data,
documents and other material pertaining to or in any way relating to any
Developments made, developed or created by Employee as aforesaid.  The Company
shall own all right, title and interest in and to the Developments and such
Developments shall be considered “works made for hire” for the Company under
applicable law.  If any of the Developments are held for any reason not to be
“works made for hire” for the Company or if ownership of all right, title and
interest in and to the Developments has not vested exclusively and immediately
in the Company upon creation, Employee irrevocably assigns, without further
consideration, any and all right, title and interest in and to the Developments
to the Company, including any and all moral rights, and “shop rights” in the
Developments recognized by applicable law.  Employee irrevocably agrees to
execute any document requested by the Company to give effect to this Section 5.1
such as an assignment of invention or other general assignments of intellectual
property rights, without additional compensation therefor.
 
(e)  Employee will keep confidential and will hold for the Company's sole
benefit any Development which is to be the exclusive property of the Company
under this Section 5.1 irrespective of whether any patent, copyright, trademark
or other right or protection is issued in connection therewith.
 
(f)  Employee also agrees that Employee will not, without the prior approval of
the Board of Directors, use for Employee's benefit or disclose at any time
during Employee's employment by the Company, or thereafter, except to the extent
required by the performance by Employee of Employee's duties, any information
obtained or developed by Employee while in the employ of the Company with
respect to any Developments or with respect to any customers, clients,
suppliers, products, services, prices, employees, financial affairs, or methods
of design, distribution, marketing, service, procurement or manufacture of the
Company or any confidential matter, except information which at the time is
generally known to the public other than as a result of disclosure by Employee
not permitted hereunder.  Notwithstanding the foregoing, the following will not
constitute confidential information for purposes of this Agreement: (i)
information which is or becomes publicly available other than as a result of
disclosure by the Employee; (ii) information designated in writing by the
Company as no longer confidential; or (iii) information known by Employee as of
the date of this Agreement, to the extent Employee can document such prior
knowledge.  In addition, Employee may use or disclose Company confidential
information to the extent Employee is legally compelled to disclose such
information; provided, that prior to any such compelled disclosure, Employee
shall give the Company reasonable advance notice of any such disclosure and
shall cooperate with the Company in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of such information.  Employee will comply with all intellectual
property disclosure policies established by the Company from time to time with
respect to the Company's confidential information, including with respect to
Developments.
 
5.2 Non-Disclosure of Third Party Information.  Employee represents, warrants
and covenants that Employee shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Employee acknowledges and agrees
that any violation of this provision shall be grounds for Employee’s immediate
termination and could subject Employee to substantial civil liabilities and
criminal penalties.  Employee further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Employee to disclose or use any such third party proprietary
information or trade secrets.

 
-4-

--------------------------------------------------------------------------------

 
 
5.3 Injunctive Relief.  Employee acknowledges and agrees that a remedy at law
for any breach or threatened breach of the provisions of this Section 5 would be
inadequate and, therefore, agrees that the Company shall be entitled to
injunctive relief in addition to any other available rights and remedies in case
of any such breach or threatened breach.
 
6.  
LIMITED AGREEMENT NOT TO COMPETE OR SOLICIT.

 
6.1 Non-Competition.  During the term of this Agreement, and for twelve (12)
months after the termination of Employee's employment with the Company for any
reason, unless mutually agreed otherwise by the Employee and the Company,
Employee shall not, directly or indirectly, work as an employee, consultant,
agent, principal, partner, manager, officer, or director for any person or
entity who or which engages in a substantially similar business as the
Company.  For purposes of this Agreement, the Company is currently engaged in
the business of designing, developing, providing and selling video communication
services.
 
6.2 Non-Solicitation.  Employee shall not, during his employment and for a
period of twelve (12) months immediately after termination of his employment,
for any reason, either directly or indirectly: (a) call on or solicit for
similar services, or, encourage or take away any of the Company’s customers or
potential customers about whom Employee became aware or with whom Employee had
contact as a result of Employee’s employment with the Company, either for
benefit of Employee or for any other person or entity; or (b) solicit, induce,
recruit, or encourage any of the Company’s employees or contractors to leave the
employ of the Company or cease providing services to the Company on behalf of
the Employee or on behalf of any other person or entity; or (c) hire for himself
or any other person or entity any employee who was employed or engaged by the
Company within six months prior to the termination of Employee’s employment.
 
6.3 Limitations; Remedies.  The Employee further agrees that the limitations set
forth in this Section 6 (including, without limitation, any time limitation) are
reasonable and properly required for the adequate protection of the businesses
of the Company.  The Employee agrees that the lack of territorial limit is
reasonable given the global reach of the Company.  If any of the restrictions
contained in Sections 6.1 and 6.2 are deemed by a court or arbitrator to be
unenforceable by reason of the extent, duration or geographic scope thereof, or
otherwise, then the parties agree that such court or arbitrator may modify such
restriction to the extent necessary to render it enforceable and enforce such
restriction in its modified form.  The Employee acknowledges and agrees that a
remedy at law for any breach or threatened breach of the provisions of this
Section 6 would be inadequate and, therefore, agrees that the Company shall be
entitled to injunctive relief in addition to any other available rights and
remedies in cases of any such breach or threatened breach.
 
7.  
ALTERNATIVE DISPUTE RESOLUTION.

 
7.1 The Company and Employee mutually agree that any controversy or claim
arising out of or relating to this Agreement or the breach thereof, or any other
dispute between the parties arising from or related to Employee’s employment
with the Company, shall be submitted to mediation before a mutually agreeable
mediator.  In the event mediation is unsuccessful in resolving the claim or
controversy, such claim or controversy shall be resolved by arbitration
 
7.2 Company and Employee agree that arbitration shall be held in New Jersey,
before a mutually agreed upon single arbitrator licensed to practice law, in
accordance with the rules of the American Arbitration Association.  The
arbitrator shall have authority to award or grant legal, equitable, and
declaratory relief.  Such arbitration shall be final and binding on the
parties.  If the parties are unable to agree on an arbitrator, the matter shall
be submitted to the American Arbitration Association solely for appointment of
an arbitrator.
 
7.3 The claims covered by this Agreement (“Arbitrable Claims”) include, but are
not limited to, claims for wages or other compensation due; claims for breach of
any contract (including this Agreement) or covenant (express or implied); tort
claims; claims for discrimination (including, but not limited to, race, sex,
religion, national origin, age, marital status, medical condition, or
disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state, or other law, statute, regulation, or ordinance, except claims excluded
in the following paragraph.  The parties hereby waive any rights they may have
to trial by jury in regard to Arbitrable Claims.

 
-5-

--------------------------------------------------------------------------------

 
 
7.4 This Section 7 does not cover (a) claims that Employee may have for Workers'
Compensation State disability or unemployment compensation benefits or
(b) either party's right to obtain provisional remedies, or interim relief from
a court of competent jurisdiction.
 
7.5 Arbitration under this Agreement shall be the exclusive remedy for all
Arbitrable Claims.  This agreement to mediate and arbitrate survives termination
of Employee’s employment.
 
8.  
AMENDMENTS; WAIVERS; REMEDIES.

 
This Agreement may not be amended or waived except by a writing signed by
Employee and by a duly authorized representative of the Company.  Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.  Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches.  All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
 
9.  
ASSIGNMENT; BINDING EFFECT.

 
9.1 Assignment.  The performance of Employee is personal hereunder, and Employee
agrees that Employee shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement.  This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.
 
9.2 Binding Effect.  Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties, the affiliates, officers, directors, agents, successors and
assigns of the Company, and the heirs, devisees, spouses, legal representatives
and successors of Employee.
 
10.  
SEVERABILITY.

 
If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect.  In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.
 
11.  
TAXES.

 
All amounts paid under this Agreement (including, without limitation, Base
Salary) shall be reduced by all applicable state and federal tax withholdings
and any other withholdings required by any applicable jurisdiction.
 
12.  
GOVERNING LAW.

 
The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
New Jersey, without regard to New Jersey conflict of laws principles.
 
13.  
INTERPRETATION.

 
This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party.  Sections and section headings contained
in this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement.  Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 
-6-

--------------------------------------------------------------------------------

 
 
14.  
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT.

 
The Parties' rights and obligations that by their nature would extend beyond the
termination or expiration of this Agreement, including, without limitation, the
confidentiality, non-solicit and non-compete provisions, shall survive such
termination or expiration.
 
15.  
AUTHORITY.

 
Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.
 
16.  
ENTIRE AGREEMENT.

 
This Agreement is the final, complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes and merges all prior or
contemporaneous representations, discussions, proposals, negotiations,
conditions, communications and agreements, whether written or oral, between the
parties relating to the subject matter hereof and all past courses of dealing or
industry custom, including, without limitation, the Employment Agreement dated
January 30, 2007 between the parties. Employee acknowledges Employee has had the
opportunity to consult legal counsel concerning this Agreement, that Employee
has read and understands the Agreement, that Employee is fully aware of its
legal effect, and that Employee has entered into it freely based on Employee’s
own judgment and not on any representations or promises other than those
contained in this Agreement.
 


 
In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.
 
 
 
GLOWPOINT, INC.
 
 
______________________________
Name:
Title:
EMPLOYEE
 
 
______________________________
Joseph Laezza
 

 
